ORDER
PER CURIAM:
Benjamin Sayles appeals his two convictions for the sale of a controlled substance claiming that the trial court erred in refusing to instruct the jury on the lesser included offense of possession of a controlled substance. We find that there was no evidence which would have established a basis for acquitting Mr. Sayles of the sale but convicting him of possession, and therefore the trial court did not err in refusing to submit the proffered instruction. Because a published opinion would have no precedential value, we affirm by this summary order and have furnished the parties with a memorandum setting forth our judgment.
Judgment affirmed. Rule 30.25(b).